COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Haldor Topsoe, Inc v. Orion Engineered Carbons, LLC and Orion
                          Engineered Carbons GMBH

Appellate case number:    01-19-01010-CV

Trial court case number: 2019-69832

Trial court:              151st District Court of Harris County

        Appellant has filed an emergency motion to stay a temporary injunction hearing set for
January 24, 2020, pending resolution of appellant’s interlocutory appeal from the partial denial of
its motion to compel arbitration. The motion to stay is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_______
                               Acting individually


Date: ___January 16, 2020_____